Exhibit 4.2 FIRST SUPPLEMENTAL INDENTURE between GREAT ELM CAPITAL CORP. and AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC, as Trustee Dated as of September 18, 2017 FIRST SUPPLEMENTAL INDENTURE THIS FIRST SUPPLEMENTAL INDENTURE (this “First Supplemental Indenture”), dated as of September 18, 2017, is between Great Elm Capital Corp., a Maryland corporation (the “Company”), and American Stock Transfer & Trust Company, LLC, as trustee (the “Trustee”).All capitalized terms used herein shall have the meaning set forth in the Base Indenture (as defined below).
